SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 001-31540 FLEXIBLE SOLUTIONS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 91-1922863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #206 – 920 Hillside Ave Victoria, British Columbia, Canada V8T 1Z8 (Address of Principal Executive Office) Zip Code Registrant's telephone number, including Area Code: (250) 477-9969 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value NYSE MKT Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):o Yes þ No As of June 30, 2013 the aggregate market value of the Company’s common stock held by non-affiliates was $5,714,892 based on the closing price for shares of the Company’s common stock on the NYSE MKT for that date. As of March 15, 2014, the Company had 13,169,991 issued and outstanding shares of common stock. Documents incorporated by reference:None CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K for the year ended December 31, 2013 (“Annual Report”), including the Notes to Audited Consolidated Financial Statements, contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include, without limitation, those statements relating to development of new products, our financial condition and our ability to increase distribution of our products. Forward-looking statements can be identified by the use of forward-looking terminology, such as “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “continue,” “plans,” “intends,” or other similar terminology. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is anticipated or forecasted in these forward-looking statements due to numerous factors, including, but not limited to, our ability to generate or obtain sufficient working capital to continue our operations, changes in demand for our products, the timing of customer orders and deliveries and the impact of competitive products and pricing. In addition, such statements could be affected by general industry and market conditions and growth rates, and general domestic and international economic conditions. Although we believe that the expectations reflected in these forward-looking statements are reasonable and achievable, such statements involve risks and uncertainties and no assurance can be given that our actual results will be consistent with these forward-looking statements. Except as otherwise required by applicable securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changed circumstances or any other reason, after the date of this Annual Report. ii PART I ITEM 1. DESCRIPTION OF BUSINESS We were incorporated as Flexible Solutions, Ltd., a British Columbia corporation on January 26, 1991. On May 12, 1998, we merged Flexible Solutions Ltd. into Flexible Solutions International, Inc., a Nevada corporation. In connection with this merger, we issued 7,000,000 shares of common stock to the former shareholders of Flexible Solutions Ltd. in exchange for all of the outstanding shares of Flexible Solutions Ltd. In June 2004 we purchased 52 U.S. and 139 International patents, as well as a 56,780 sq. ft. manufacturing plant near Chicago, Illinois from the bankruptcy estate of Donlar Corporation (“Donlar”) for $6.15 million. The patents we acquired from Donlar relate to water-soluble chemicals (“TPAs”) which prevent corrosion and scaling in water pipes used in the petroleum, chemical, utility and mining industries. TPAs are also used to enhance fertilizers and improve crop yields and as additives for household laundry detergents, consumer care products and pesticides. We operate through a number of wholly-owned subsidiaries which are mentioned in Note 1 to the consolidated financial statements included as part of this report. Unless otherwise indicated, all references to our business include the operations of these subsidiaries. Our website is www.flexiblesolutions.com Our Products HEATSAVR®/ECOSAVR Our studies indicate that approximately 70% of the energy lost from a swimming pool occurs through water evaporation. HEATSAVR® is a chemical product for use in swimming pools and spas that forms a thin, transparent layer on the water’s surface. The transparent layer slows the evaporation of water, allowing the water to retain a higher temperature for a longer period of time and thereby reducing the energy required to maintain the desired temperature of the water. We have received reports from our commercial customers documenting energy savings of between $2,400 to $6,000 per year when using HEATSAVR®. ECOSAVR® is a patented, disposable dispenser designed for the residential pool and spa market. ECOSAVR® is made of molded plastic in the form of a ten-inch long colorful fish that is filled with enough HEATSAVR® to cover the surface of a 400 sq. ft. swimming pool for about one month. The HEATSAVR® solution inside the ECOSAVR® escapes into the water and rises to the surface to form a transparent layer on the water’s surface. Once the ECOSAVR® is empty the dispenser is removed and replaced. In outdoor pools, the HEATSAVR® also provides convenience compared to pool blankets. Pool blankets are plastic covers which are cut to the size and shape of the surface of the pool or spa. Pool blankets float on the surface and, like the HEATSAVR®, reduce energy costs by inhibiting water evaporation. However, it is often inconvenient to use conventional pool blankets because a pool blanket must be removed and stored before the pool can be used. Pool blankets do not provide any energy savings when not on the pool. Conversely, HEATSAVR® eliminates the need to install, remove and store the blanket and works 24 hours a day. In addition, the use of HEATSAVR® in an indoor pool results in even greater energy savings since indoor pool locations use energy not only to heat the pool water, but also to air condition the pool environment. By slowing the transfer of heat and water vapor from the pool to the atmosphere of the pool enclosure, less energy is required to maintain a pool at the desired temperature and there is a reduced load on the air-conditioning system. 1 HEATSAVR® retails for between $250 and $300 per four gallon case in the United States. ECOSAVR® has a suggested retail price of $11.99 in the United States. We market our HEATSAVR® and ECOSAVR® products to homeowners with swimming pools and spas as well as operators of swimming pools and spas in hotels, motels, schools, and municipal and private recreational facilities. We also manufacture and sell products which automatically dispense HEATSAVR® into commercial size swimming pools or spas at the rate of one ounce per 400 sq. ft. of water surface per day. We have18 non-exclusive distributorships in Canada and the United States for the sale of bulk HEATSAVR® (without the ECOSAVR® dispenser) and exclusive distributorships in Australia, Chile, Korea, Argentina, South Africa, Taiwan, and parts of Eastern andWestern Europe. We support our distributors and seek additional market opportunities by annually attending the major pool industry trade shows in the United States. We also advertise in trade magazines and maintain a website which has information about our products. WATERSAVR® This product utilizes our HEATSAVR technology to reduce water evaporation in reservoirs, potable water storage tanks, livestock watering ponds, aqueducts, canals and irrigation ditches. WATERSAVR may also be used for lawn and turf care and potted and bedding plants. WATERSAVR® is sold in granulated form and can be applied by hand, by fully automated scheduled metering, or by an automatic dispenser. Tests have indicated that WATERSAVR®: ● Reduces daily water evaporation as much as 54% ● Reduces monthly water evaporation as much as 37% ● Is odorless ● Has no effect on invertebrates or vertebrates ● Has no anticipated effect on any current drinking water treatment processes and ● Is biodegradable We have one full-time employee and one part-time employee who are involved in the sales and marketing of WATERSAVR®. TPAs (thermal polyaspartate biopolymers) TPAs for Oilfields. TPAs are used to reduce scale and corrosion in various “topside” water systems. They are used in place of traditional phosphate and other products when biodegradability is required by environmental regulations. We have the ability to custom manufacture TPAs depending on the specific water conditions associated with any oil well. TPAs for the Agricultural Industry. TPAs have the ability to reduce fertilizer crystallization before, during and after application and can also prevent crystal formation between fertilizer and minerals present in the soil. Once crystallized, fertilizer and soil minerals are not able to provide plant nourishment. As a result, in select conditions the use of TPAs either blended with fertilizer or applied directly to crops can increase yields significantly. TPAs are designated for crop nutrient management programs and should not be confused with crop protection and pesticides or other agricultural chemical applications. Depending on the application, TPA products are marketed under a variety of brands including Amisorb, LYNX, MAGNET, AmGro and VOLT. Markets of significance include potatoes, sugar beets, cotton, tomatoes, almonds and other high value per acre crops. 2 TPAs for Irrigation. The crystallization prevention ability of TPAs can also be useful in select irrigation conditions. By reducing calcium carbonate scale propagation, TPAs can prevent early plugging of drip irrigation ports, reduce maintenance costs and lengthen the life of equipment. TPAs compete with acid type scale removers, but have the advantage of a positive yield effect on the plant, as well as an easier deployment formulation with liquid fertilizers when used as part of a “fertigation” program. Our TPAs for drip irrigation scale prevention are at an early stage of commercialization and will be marketed and sold through the same channels as TPAs used by the agricultural industry. TPAs for Detergent. In detergents, TPAs are a biodegradable substitute for poly-acrylic acid. In select markets, the use of this substitute outweighs the added cost of TPAs, which has allowed for the continued growth of this TPA product line. However, to increase penetration of this market beyond specialty detergent manufacturers, we will need to decrease the cost of this product or wait for legislative intervention regarding biodegradability of detergent components. In the meantime, we are researching various methods to reduce production costs. TPAs for Personal Care Products. TPAs can also be used in shampoo and cosmetic products for increased hydration that improves the feel of the core product to consumers. TPA’s may also be used as an additive to toothpaste with the documented effect of reducing decay bacteria adhesion to tooth enamel and presumed reduction in total decay. We do not currently sell TPAs for use in personal care products. Principal Customers The table below presents the percentages of our revenue resulting from purchases by our major customers for the periods presented. Year Ended December 31, Company A $ $ Company B $ $ Company C $ $ Customers with balances greater than 10% of our receivable balances as of each of the fiscal year ends presented are shown in the following table: Year Ended December 31, Company A $ $ Company B $ $ Company D* - $ Company E* $ - * less than 10% 3 Competition HEATSAVR® and ECOSAVR™ We are aware of two other companies that manufacture products that compete with HEATSAVR® and ECOSAVR® and we believe our products are more effective and safer. We maintain fair pricing equal to or lower than our competitors and protect our intellectual property carefully. Our products are expected to maintain or increase market share in the competitive pool market. HEATSAVR® also competes with plastic pool blanket products. However, we believe that HEATSAVR® is more effective and convenient than pool blankets. WATERSAVR® Ultimate Products (Aust) Pty Ltd. of Australia has a product called Aquatain that directly competes with WATERSAVR®. We believe our WATERSAVR® product is superior for the following reasons: it is safer, much less expensive and has much better test data. Aquatain has not expended the capital to test for environmental effects on insects and other aquatic life whereas WATERSAVR® has recognized third party environmental safety documentation. As water conservation is an important priority throughout the world, numerous researchers are working to develop solutions that may compete with, or be superior to, WATERSAVR. TPAs Our TPA products have direct competition with Lanxess AG (spun out of Bayer AG), a German manufacturer of TPAs, which uses a patented process different from ours. We have cross-licensed each other’s processes and either company can use either process for the term of the patents involved. We believe that Lanxess has approximately the same production capacity and product costs as we do. We believe that we can compete effectively with Lanxess by offering excellent customer service in oilfield sales, superior distributor support in the agricultural marketplace and flexibility due to our relative size. In addition, we intend to continue to seek market niches that are not the primary targets of Lanxess. Our TPA products face indirect competition from other chemicals in every market in which we are active. For purposes of oilfield scale prevention, phosphonates, phosphates and molibdonates provide the same effect. For crop enhancement, increased fertilizer levels or reduced concentrations can serve as a substitute for TPAs. In irrigation scale control, acid washes are our prime competitor. In detergent, poly-acrylic acid is most often used due to price advantage. Notwithstanding the above, we believe our competitive advantages include: ● Biodegradability compared to competing oil field chemicals; ● Cost-effectiveness for crop enhancement compared to increased fertilizer use; ● Environmental considerations, ease of formulation and increased crop yield opportunities in irrigation scale markets; and ● Biodegradability compared to poly-acrylic acid for detergents. 4 Manufacturing Our HEATSAVR® and ECOSAVR® products and dispensers are made from chemicals, plastic and other materials and parts that are readily available from multiple suppliers. We have never experienced any shortage in the availability of raw materials and parts for these products and we do not have any long term supply contracts for any of these items. We manufacture these products in our plant in Taber, Alberta, Canada. Our WATERSAVR® products are manufactured by a third party. We are not required to purchase any minimum quantity of this product. Our 56,780 sq. ft. facility in Peru, Illinois manufactures our TPA products. Raw materials for TPA production are sourced from various manufacturers throughout the world and we believe they are available in sufficient quantities for any increase in sales. Raw materials are, however, derived from crude oil and are subject to price fluctuations related to world oil prices. In November 2007, we purchased a building and 3.3 acres of land in Taber, Alberta, Canada. The price paid was CDN$1,325,000 and was financed by cash of $660,000 and an interest free mortgage that was paid in June 2008. The building operates as a fermentation facility for the production of aspartic acid, a key ingredient in TPAs. Aspartic acid made in Taber is shipped to our plant in Illinois for finishing. Government Regulations HEATSAVR® and ECOSAVR® Chemical products for use in swimming pools are covered by a variety of governmental regulations in all countries where we sell these products. These regulations cover packaging, labeling, and product safety. We believe our products are in compliance with these regulations. WATERSAVR® Our WATERSAVR® product is subject to regulation in most countries, particularly for agricultural and drinking water uses. We do not anticipate that governmental regulations will be an impediment to marketing WATERSAVR® because the components in WATERSAVR® have historically been used in agriculture for many years for other purposes. Nevertheless, we will need to obtain approval to sell WATERSAVR® in the United States for agricultural and drinking water uses. We have received National Sanitation Foundation approval for the use of WATERSAVR® in drinking water in the United States. TPAs In the oil field and agricultural markets we have received government approval for all TPAs currently sold. In the detergent market, there are currently no regulatory requirements for use of TPAs in detergent formulations. For personal care products such as shampoo and toothpaste, there are various regulatory bodies, including the National Sanitation Foundation and the United States Food and Drug Administration, which regulate TPA use. If we begin to market our TPA products for personal care use, we will need to satisfy applicable regulatory requirements. 5 Proprietary Rights Our success is dependent, in part, upon our proprietary technology. We rely on a combination of patent, copyright, trademarks, trade secrets and nondisclosure agreements to protect our proprietary technology. We currently holdmany U.S. patents and International patents which expire at various datesup to2032. We also have applied to extend some of thesepatents to other countries where we operate. There can be no assurance that ourforeign patent applications will be granted or that any issued patent will be upheld as valid or prevent the development of competitive products, which may be equivalent to or superior to our products. We have not received any claims alleging infringement of the intellectual property rights of others, but there can be no assurance that we may not be subject to such claims in the future. Research and Development We spent $123,772 during the year ended December 31, 2013 and $68,254 during year ended December 31, 2012 on research and development. This work relates primarily to the development of our water and energy conservation products, as well as new research in connection with our TPA products. Employees As of December 31, 2013 we had 39 employees, including one officer, eleven sales and customer support personnel, and twenty two manufacturing personnel. None of our employees is represented by a labor union and we have not experienced any work stoppages to date. ITEM 1A.RISK FACTORS This Form 10-K contains forward-looking information based on our current expectations. Because our actual results may differ materially from any forward-looking statements made by us, this section includes a discussion of important factors that could affect our future operations and result in a decline in the market price of our common stock. We have incurred significant operating losses since inception and may not sustain profitability in the future. We have experienced operating losses and negative cash flow from operations and we currently have an accumulated deficit. If our revenues do not increase, our results of operations and liquidity may be materially adversely affected. If we experience slower than anticipated revenue growth or if our operating expenses exceed our expectations, we may not be profitable. Even if we become profitable in the future, we may not remain profitable. Fluctuations in our operating results may cause our stock price to decline. Given the nature of the markets in which we operate, we cannot reliably predict future revenues and profitability. Changes in competitive, market and economic conditions may cause us to adjust our operations. A high proportion of our costs are fixed, due in part to our sales, research and development and manufacturing costs. Thus, small declines in revenue could disproportionately affect our operating results. Factors that may affect our operating results and the market price of our common stock include: ● demand for and market acceptance of our products; ● competitive pressures resulting in lower selling prices; 6 ● adverse changes in the level of economic activity in regions in which we do business; ● adverse changes in the oil and gas industry on which we are particularly dependent; ● changes in the portions of our revenue represented by various products and customers; ● delays or problems in the introduction of new products; ● the announcement or introduction of new products, services or technological innovations by our competitors; ● variations in our product mix; ● the timing and amount of our expenditures in anticipation of future sales; ● increased costs of raw materials or supplies; and ● changes in the volume or timing of product orders. Our operations are subject to seasonal fluctuation. The use of our swimming pool products increases in summer months in most markets and results in our sales from January to June being greater than in July through December. Markets for our WATERSAVR® product are also seasonal, depending on the wet versus dry seasons in particular countries. We attempt to sell into a variety of countries with different seasons on both sides of the equator in order to minimize seasonality. Our TPA business is the least seasonal, however there is a small increase in the spring related to inventory building for the crop season in the United States and a small slowdown in December as oilfield customers run down stock in advance of year end, but otherwise, little seasonal variation. We believe we are able to adequately respond to these seasonal fluctuations by reducing or increasing production as needed. Interruptions in our ability to purchase raw materials and components may adversely affect our profitability. We purchase certain raw materials and components from third parties pursuant to purchase orders placed from time to time. Because we do not have guaranteed long-term supply arrangements with our suppliers, any material interruption in our ability to purchase necessary raw materials or components could have a material adverse effect on our business, financial condition and results of operations. Our WATERSAVR® product has not proven to be a revenue producing product and we may never recoup the cost associated with its development. The marketing efforts of our WATERSAVR® product may result in continued losses. We introduced our WATERSAVR® product in June 2002 and, to date, we have delivered quantities for testing by potential customers, but only a few customers have ordered the product for commercial use. This product can achieve success only if it is ordered in substantial quantities by commercial customers who have determined that the water saving benefits of the product exceed the costs of purchase and deployment of the product. We can offer no assurance that we will receive sufficient orders of this product to achieve profits or cover the additional expenses incurred to manufacture and market this product. We expect to spend $200,000 on the marketing and production of our WATERSAVR® product in fiscal 2014. 7 If we do not introduce new products in a timely manner, our products could become obsolete and our operating results would suffer. Without the timely introduction of new products and enhancements, our products could become obsolete over time, in which case our revenue and operating results would suffer. The success of our new product offerings will depend upon several factors, including our ability to: ● accurately anticipate customer needs; ● innovate and develop new products and applications; ● successfully commercialize new products in a timely manner; ● price our products competitively and manufacture and deliver our products in sufficient volumes and on time; and ● differentiate our products from our competitors’ products. In developing any new product, we may be required to make a substantial investment before we can determine the commercial viability of the new product. If we fail to accurately foresee our customers’ needs and future activities, we may invest heavily in research and development of products that do not lead to significant revenues. We are dependent upon certain customers. Among our current customers, we have identifiedthree that are sizable enough that the loss of any one would be significant. Any loss of one or more of these customers could result in a substantial reduction in our revenues. Economic, political and other risks associated with international sales and operations could adversely affect our sales. Revenues from shipments made outside of the United States accounted for approximately 73% of our revenues in the year ended December31, 2013, 73% in the year ended December31, 2012 and 73% in the year ended December31, 2011. Since we sell our products worldwide, our business is subject to risks associated with doing business internationally. We anticipate that revenues from international operations will continue to represent a sizable portion of our total revenue. Accordingly, our future results could be harmed by a variety of factors, including: ● changes in foreign currency exchange rates; ● changes in a country or region’s political or economic conditions, particularly in developing or emerging markets; ● longer payment cycles of foreign customers and difficulty of collecting receivables in foreign jurisdictions; ● trade protection measures and import or export licensing requirements; ● differing tax laws and changes in those laws; ● difficulty in staffing and managing widespread operations; ● differing laws regardingprotection of intellectual property; and ● differing regulatory requirements and changes in those requirements. 8 We are subject to credit risk and may be subject to substantial write-offs if one or more of our significant customers default on their payment obligations to us. We currently allow our major customers between 30 and 45 days to pay for each sale. This practice, while customary, presents an accounts receivable write-off risk in that if one or more of our significant customers defaulted on their payment obligations to us, such write-off, if substantial, would have a material adverse effect on our business and results of operations. Our products can be hazardous if not handled, stored and used properly; litigation related to the handling, storage and safety of our products would have a material adverse effect on our business and results of operations. Some of our products are flammable and must be stored properly to avoid fire risk. Additionally, some of our products may cause irritation to a person’s eyes if they are exposed to the concentrated product. Although we label our products to warn of such risks, our sales could be reduced if our products were considered dangerous to use or if they are implicated in causing personal injury or property damage. We are not currently aware of any circumstances in which our products have caused harm or property damage to consumers. Nevertheless, litigation regarding the handling, storage and safety of our products would have a material adverse effect on our business and results of operations. Our failure to comply with environmental regulations may create significant environmental liabilities and force us to modify our manufacturing processes. We are subject to various federal, state and local environmental laws, ordinances and regulations relating to the use, storage, handling and disposal of chemicals. Under such laws, we may become liable for the costs of removal or remediation of these substances that have been used by our consumers or in our operations. Such laws may impose liability without regard to whether we knew of, or caused, the release of such substances. Any failure by us to comply with present or future regulations could subject us to substantial fines, suspension of production, alteration of manufacturing processes or cessation of operations, any of which could have a material adverse effect on our business, financial condition and results of operations. Our failure to protect our intellectual property could impair our competitive position. While we own certain patents and trademarks, some aspects of our business cannot be protected by patents or trademarks. Accordingly, in these areas there are few legal barriers that prevent potential competitors from copying certain of our products, processes and technologies or from otherwise entering into operations in direct competition with us. In particular, we have been informed that our former exclusive agent for the sale of our products in North America is now competing with us in the swimming pool and personal spa markets. As a former distributor, they were given access to many of our sales, marketing and manufacturing techniques. Our products may infringe on the intellectual property rights of others, and resulting claims against us could be costly and prevent us from making or selling certain products. Third parties may seek to claim that our products and operations infringe their patents or other intellectual property rights. We may incur significant expense in any legal proceedings to protect our proprietary rights or to defend infringement claims by third parties. In addition, claims of third parties against us could result in awards of substantial damages or court orders that could effectively prevent us from making, using or selling our products in the United States or abroad. 9 A claim for damages could materially and adversely affect our financial condition and results of operations. Our business exposes us to potential product liability risks, particularly with respect to our consumer swimming pool and consumer TPA products. There are many factors beyond our control that could lead to liability claims, including the failure of our products to work properly and the chance that consumers will use our products incorrectly or for purposes for which they were not intended. There can be no assurance that the amount of product liability insurance that we carry will be sufficient to protect us from product liability claims. A product liability claim in excess of the amount of insurance we carry could have a material adverse effect on our business, financial condition and results of operations. Our ongoing success is dependent upon the continued availability of certain key employees. Our business would be adversely affected if the services of Daniel B. O’Brien ceased to be available to us because we currently do not have any other employee with an equivalent level of expertise in and knowledge of our industry. If Mr. O’Brien no longer served as our President and Chief Executive Officer, we would have to recruit one or more new executives, with no real assurance that we would be able to engage a replacement executive with the required skills on satisfactory terms. The market for skilled employees is highly competitive, especially for employees in the fields in which we operate. While our compensation programs are intended to attract and retain qualified employees, there can be no assurance that we will be able to retain the services of all our key employees or a sufficient number to execute our plans, nor can there be any assurances that we will be able to continue to attract new employees as required. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2. PROPERTIES. We lease 4,300 sq. ft. in Victoria, British Columbia that was used for administration and sales and research at $6,639 per month, effective to June 2014, as well a 1,100 sq ft. that is currently being used for administration and sales at $1,220 per month, effective to October 2015. We also have a 7,000 sq. ft. in Bedford Park, Illinois for offices and laboratories at a cost of $7,941 per month with a year to year lease. We own a 56,780 sq. ft. facility in Peru, Illinois which is used to manufacture our TPA line of products as well as a building and 3.3 acres of land in Taber, Alberta, Canada. Our building in Taber has been renovated and operates as a fermentation facility for the production of aspartic acid, a key ingredient in TPAs. Aspartic acid made in Taber is shipped to Illinois for finishing as well as for manufacturing our swimming pool products. Subsequent to December 31, 2013, the Company decided to stop production at the Taber facility until a partner could be found to help fund operations to profitable levels of production. This decision is detailed in our news release of February 25, 2014. ITEM 3. LEGAL PROCEEDINGS. None. ITEM 4. MINE SAFETY DISCLOSURE Not applicable. 10 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES. Our common stock is traded on the NYSE MKT under the symbol “FSI”. The following is the range of high and low closing prices for our common stock for the periods indicated: High Low Year Ended December 31, 2013 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter High Low Year Ended December 31, 2012 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter As of December 31, 2013 we had approximately 1,700 shareholders. Our common stock also trades on the Frankfurt stock exchange under the symbol “FXT.” We have not paid any dividends on our common stock and it is not anticipated that any dividends will be paid in the foreseeable future. Our board of directors intends to follow a policy of retaining earnings, if any, to finance our growth. The declaration and payment of dividends in the future will be determined by our directors in light of conditions then existing, including our earnings, financial condition, capital requirements and other factors. None of our officers or directors, nor any of our principal shareholders purchased, on our behalf, any shares of our common stock from third parties either in a private transaction or as a result of purchases in the open market during the years ended December 31, 2012 and 2013. As of March 15, 2014 we had 13,169,991 outstanding shares of common stock. The following table lists additional shares of our common stock, including shares issuable upon the exercise of options which have not yet vested, which may be issued as of March 15, 2014: Number Of Shares Note Reference Shares issuable upon exercise of options granted to our officers, directors, employees, consultants, and third parties A A. Options are exercisable at prices ranging from $1.21 to $2.45 per share. See Item 11 of this report for more information concerning these options. 11 ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. Results of Operations We have two product lines. The first is a chemical (“EWCP”) used in swimming pools and spas. The product forms a thin, transparent layer on the water’s surface. The transparent layer slows the evaporation of water, allowing the water to retain a higher temperature for a longer period of time thereby reducing the energy required to maintain the desired temperature of the water. A modified version of EWCP can also be used in reservoirs, potable water storage tanks, livestock watering pods, canals, and irrigation ditches for the purpose of reducing evaporation. The second product, biodegradable polymers (“TPAs”), is used by the petroleum, chemical, utility and mining industries to prevent corrosion and scaling in water piping. TPAs can also be used to increase biodegradability in detergents and in the agriculture industry to increase crop yields by enhancing fertilizer uptake. Material changes in line items in our Statement of Operations for the year ended December 31, 2013 as compared to the same period last year, are discussed below: Item Increase (I) or Decrease (D) Reason Sales EWCP products D Increased orders in the previous periods contributed to decreased orders in this period. BPCA products D The European economic situation pressured sales for the period. Gross Profit, as a % of sales D Start of production at Taber plant increased depreciation; high oil prices increased aspartic acid costs. Office and miscellaneous I Construction costs allocated to operating costs now that the Taber plant is operational. Professional fess D Reduced litigation resulted in reduced professional fees. Research I Research into and regulatory compliance for potential new products increased as products near commercial sales. Commissions D Uncommissionable sales increased against commissionable sales. 12 The factors that will most significantly affect future operating results will be: ● the sale price of crude oil which is used in the manufacture of aspartic acid we import from China. Aspartic acid is a key ingredient in our BCPA product ; ● activity in the oil and gas industry, as we sell our BCPA product to oil and gas companies; and ● drought conditions, since we also sell our BCPA product to farmers. Other than the foregoing we do not know of any trends, events or uncertainties that have had, or are reasonably expected to have, a material impact on our revenues or expenses. Capital Resources and Liquidity Our material sources and of cash during the year ended December 31, 2013 were: Cash provided by operations $ Equipment purchases, primarily related to our new facility in Alberta, Canada ) Borrowing from short term line of credit Repayment of loans ) Exchange rate changes Other Our material sources and of cash during the year ended December 31, 2012 were: Cash used in operations $ ) Equipment purchases, primarily related toour new facility in Alberta, Canada ) Borrowing from short term line of credit Repayment of loans ) Exchange rate changes ) Cash on hand at beginning of period ) In 2007, we began construction of a plant in Taber Alberta. The plant came on line during 2012 and we began deprciating the plant and related equipment effective January 2012. This resulted in a significant increase in depreciation expense as shown on our statement of cash flows for year ended December 31, 2012. During the year ended December 31, 2012 inventories increased due to production at our newly opened plant in Alberta. In February 2014 we suspended production of aspartic acid at our Taber plant.The suspension was due to the fact that since construction of the plant began in 2008 economic conditions in Alberta and worldwide have changed significantly.In particular, plant operating costs have risen and the price of aspartic acid derived from oil are less than forecast. Although we continue to believe in the technical and economic viability of using sugar to produce aspartic acid, we are unable to fund the equipment and personnel increases needed to reach break-even levels on our own.As a result, a partner is required to build on the technical successes achieved to date, complete development, and reach profitable production levels. We expect that the suspension of the operations at the Taber plant will save us approximately $800,000 per year in plant operating costs and general and administrative expenses. We have sufficient cash resources to meets our future commitments and cash flow requirements for the coming year. As of December 31, 2013 our working capital was $3,554,110 and we have no substantial commitments that require significant outlays of cash over the coming fiscal year. We are committed to minimum rental payments for property and premises aggregating approximately $149,944 over the term of three leases, the last expiring on September 30, 2015. 13 Commitments in each of the next two years are as follows: $ $ Other than as disclosed above, we do not anticipate any materialcapital requirements for the twelve months ending December 31, 2014. Other than as disclosed in Item 7 of this report, we do not know of any trends, demands, commitments, events or uncertainties that will result in, or that are reasonable likely to result in, our liquidity increasing or decreasing in any material way. Other than as disclosed in Item 7 of this report, we do not know of any significant changes in our expected sources and uses of cash. We do not have any commitments or arrangements from any person to provide us with any equity capital. See Note 2 to the financial statements included as part of this report for a description of our significant accounting policies. Critical Accounting Policies And Estimates Allowances for Product Returns. We grant certain of our customers the right to return product which they are unable to sell. Upon sale, we evaluate the need to record a provision for product returns based on our historical experience, economic trends and changes in customer demand. Allowances for Doubtful Accounts Receivable. We evaluate our accounts receivable to determine if they will ultimately be collected. This evaluation includes significant judgments and estimates, including an analysis of receivables aging and a review of large accounts. If, for example, the financial condition of a customer deteriorates resulting in an impairment of its ability to pay or a pattern of late payment develops, an allowance may be required. Provisions for Inventory Obsolescence. We may need to record a provision for estimated obsolescence and shrinkage of inventory. Our estimates would consider the cost of inventory, the estimated market value, the shelf life of the inventory and our historical experience. If there are changes to these estimates, provisions for inventory obsolescence may be necessary. Recent Accounting Pronouncements We have evaluated recent accounting pronouncements issued since January 1, 2013 and determined that the adoption of this recent accounting pronouncements will not have a material effect on our financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. 14 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. FLEXIBLE SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm, MNP LLP F-1 Consolidated Balance Sheets as of December 31, 2013 and 2012 F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Years Ended December 31, 2013 and 2012 F-3 Consolidated Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 F-4 Consolidated Statements of Stockholders’ Equity for the Years Ended December 31, 2013 and 2012 F-5 Notes to Consolidated Financial Statements F-6 15 Back to Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of FLEXIBLE SOLUTIONS INTERNATIONAL, INC.: We have audited the accompanying consolidated balance sheets of Flexible Solutions International Inc. (the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the years in the two year period ended December 31, 2013. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the two period ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. Vancouver, Canada
